The court is of the opinion that so much of section 1 of the above act as may fix a charge upon the counties of 50 cents per day, upon the sentence of the derelict, to a probation officer to be expended upon the direction of the judge, and whether the county did or did not collect the same upon the said sentence, is foreign to the title of the said act. Fastening this liability upon the counties after the sentence, and regardless of what it may collect for the hire of the convict, is not germane or cognate to the general subject dealt with in the title of the act, and the inclusion of same in the body of said act was prohibitive of section 45 of the Constitution. Whether or not the elimination of this objectionable part of the section will affect the balance of same, or the remainder of the act, or whether or not the rest of the act is subject to the other constitutional objections, we need not decide, as the elimination therefrom of the objectionable part of section 1, as above pointed out, is decisive of the present case. The trial court erred in awarding the petitioner the final writ of mandamus, and the judgment is reversed, and one is here rendered denying the writ and dismissing the petition.
Reversed and rendered.
ANDERSON, C. J., and McCLELLAN, MAYFIELD, and SAYRE, JJ., concur.